Spolzino, J., concurs
with the following memorandum: The validity of the deed at issue in this proceeding turns, at least initially, upon the same issues that are addressed in the companion case (see Matter of Congregation Yetev Lev D’Satmar, Inc. v Kahana, 31 AD3d 541 [2006] [decided herewith]). For the reasons set forth in my dissent in that case, I conclude that the issues presented here are justiciable as well since, in my view, they may also be decided on the basis of neutral principles of law (see Park Slope Jewish Ctr. v Congregation B’nai Jacob, 90 NY2d 517 [1997]; Morris v Scribner, 69 NY2d 418, 422-423 [1987]; First Presbyt. Church of Schenectady v United Presbyt. Church in U.S. of Am., 62 NY2d 110 [1984], cert denied 469 US 1037 [1984]; Avitzur v Avitzur, 58 NY2d 108, 115 [1983], cert denied 464 US 817 [1983]). If anything, this matter presents a more compelling case for justiciability, since the issue here is simply *484the authority of a corporate officer to enter into a corporate real estate transaction (see Rende & Esposito Consultants v St. Augustine’s R.C. Church, 131 AD2d 740 [1987]). I nevertheless concur in the result because I agree with my colleagues that the record here provides no basis upon which it can reasonably be concluded that the transfer was intended to promote the interests of the grantor corporation, as it must in order for the court to approve the conveyance (see Religious Corporations Law § 12 [8]). [See 11 Misc 3d 1055(A), 2006 NY Slip Op 50214(11) (2006).]